Citation Nr: 0613787	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  03-34 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel



INTRODUCTION

The veteran had active duty from June 1962 to May 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That decision denied service 
connection for hearing loss and tinnitus.  

The case was previously before the Board in July 2004, when 
it was remanded for examination of the veteran and a medical 
opinion.  The requested development has been completed.  The 
Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The veteran incurred acoustic trauma in the form of 
exposure to the noise of gunfire and armored vehicles during 
service.  

2.  The veteran has a current hearing loss disability within 
the meaning of VA regulations; he has a current diagnosis of 
tinnitus.

3.  A VA medical opinion relates the veteran's current 
hearing loss and tinnitus to the noise exposure during 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  

2.  Tinnitus was incurred in active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Without deciding whether these notice and development 
requirements  have been satisfied in the present case, it is 
the Board's conclusion that the law does not preclude the 
Board from adjudicating the veteran's claims.  This is so 
because the Board is taking action favorable to the veteran 
by granting service connection for hearing loss and tinnitus.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Impaired hearing is considered a disability for VA purposes 
when:  the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2005). 

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to: service 
medical and personnel records; his contentions, private 
audiology records, and a VA examination report. The Board 
will summarize the relevant evidence where appropriate, and 
the Board's analysis will focus specifically on what the 
evidence shows, or fails to show with respect to each claim.  

The veteran claims that during service he incurred acoustic 
trauma in the form of noise exposure to weapons fire and 
vehicle noise.  The evidence of record reveals that the 
veteran served in the Army as an armored vehicle crewman.  
Accordingly, the Board acknowledges that the veteran was 
exposed to the noise of weapons fire and armored vehicle 
noise during service.  

A series of recent private audiology reports reveal findings 
indicative of hearing loss.  In January 2005, a VA 
audiological evaluation was conducted.  Pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
40
45
40
LEFT
75
70
75
75
75

Speech audiometry revealed speech recognition ability of 92 
percentage percent in the right ear but results could not be 
obtained for the left ear.  These results confirm that the 
veteran has a current hearing loss disability as defined at 
38 C.F.R. § 3.385.  The examiner's opinion was that it was at 
least as likely as not that the veteran's current hearing 
loss and tinnitus were attributed to noise exposure during 
military service.

The service medical records show conflicting results with 
respect to the veteran's hearing ability.  Audiology testing 
on entrance examination in June 1962 revealed hearing loss, 
while the results on the March 1965 separation examination 
reveal that the veteran's hearing had inexplicably greatly 
improved.  Moreover, the veteran admits to having post-
service noise exposure, but that hearing protection was used.  
The VA examiner who rendered the January 2005 medical opinion 
considered the veteran's post-service noise exposure when 
rendering the opinion.  The evidence of record reveals that 
the veteran has current hearing loss and tinnitus 
disabilities; he was exposed to noise during service; and a 
competent medical opinion relates the current disabilities to 
the in-service noise exposure.  Accordingly, service 
connection for hearing loss and tinnitus may be granted.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


